—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lewis, J.), rendered October 30, 1997, convicting him of burglary in the first degree, robbery in the first degree, and sexual abuse in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant did not preserve for appellate review his claim that the court erred in failing to charge the jury that the testimony of his accomplice required corroboration, as he neither requested such a charge nor specifically objected to the court’s failure to give it (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19; People v James, 75 NY2d 874, 875; People v Ortiz, 215 AD2d 408; People v Coico, 176 AD2d 339). In any event, reversal of the défendant’s conviction is unwarranted. The complaining witness’s identification testimony and the evidence that the defendant’s brother, with whom the defendant lived, possessed goods stolen from the complaining witness, was sufficient corroboration of the accomplice’s testimony, and *593the evidence of the defendant’s guilt was overwhelming (see, People v Jones, 85 NY2d 823; People v Breland, 83 NY2d 286, 294; People v Odiot, 242 AD2d 308; People v Jones, 220 AD2d 689). Bracken, J. P., Friedmann, Luciano and Smith, JJ., concur.